DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al (US 2018/0002571 A1) in view of Shi et al (US 2019/0352535 A1).
	Stender discloses a polishing slurry composition [0002], comprising:
	colloidal silica abrasive particles [0032];
	a metal oxide complexing agent (such as malonic acid, tartaric acid, oxalic acid [0058], which because it is the same composition as in the instant invention is capable of providing a metal oxide complexing agent);
	an oxidizer (such as hydrogen peroxide [0042]); and

	wherein the metal oxide complexing agent is an acidic compound with the cited number of carbon atoms and functional groups because the cited acids are disclosed [0058],
	wherein the metal oxide complexing agent includes at least one selected from the group consisting of malonic acid, tartaric acid, oxalic acid [0058] (when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.  See MPEP 2131.02 II),
wherein the metal oxide complexing agent is included in the slurry composition in an amount of 0.01-3 weight % [0060], which overlaps with the cited range (prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) significant overlapping ranges, (ii) Stender and the instant invention both use the abrasive for the same purpose of complexing in a polishing composition, and (iii) lack of criticality of the loading, together show that the full range is taught with sufficient specificity),
wherein an amount of the water-soluble polymer is 1-20,000 ppm (0.0001 wt%-2 wt% [0039], which is in the claimed range. The claimed range is taught with sufficient specificity because claim 1 fails to cite a molecular weight of the polymer, and thus a loading of the polymer is of unknown criticality because polymers can have molecular weight over many orders of magnitude),
wherein the water-soluble polymer includes polyacrylic acid or polystyrene sulfonic acid (“poly(acrylic acid)” and “poly-styrene sulfonic acid” see [0037]), 
as to the last three wherein clauses of claim 1, the limitations citing design and formulation are treated as limitations of intended use, and are given little patentable weight.  The 
Stender discloses that a combination of polymers can be selected from a group of several polymers (“and combinations thereof,” claim 1 on page 9), but fails to explicitly disclose the cited combination.
Shi teaches a combination of polymers selected from a combination of polyacrylic acid and polystyrene sulfonic acid and their salts is useful [0039].  Therefore, from the list of eleven polymers in Stender, choosing the two cited polymers is obvious.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide polyacrylic acid and polystyrene sulfonic acid in the composition of Stender because Shi teaches that this combination is useful, thus guiding routine experimentation to select the cited polymers to arrive at a useful combination for polishing. 
	As to claim 2, Stender discloses abrasive particles at 0.1-20 wt% [0034], which overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) large overlapping ranges, and (ii) Stender and the instant invention both use the abrasive for the same purpose in a polishing composition together show that the full range is taught with sufficient specificity.
	As to claim 3, the second particle size is cited as optional, and therefore Stender meets this claim limitation.
As to claim 4, Stender disclose two particle sizes (a bimodal distribution at 30 nm and 120 nm [0033]).  Stender discloses particle sizes in the range 10-300 nm [0033].  These ranges 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited sizes in the composition of modified Stender because Stender already teaches sizes in the ranges, and optimizing to the cited ranges is within the scope of one skilled in the art to obtain desired polishing results.  
	As to claim 8, the composition of Stender, with malonic acid, tartaric acid, or oxalic acid, is the same as in the instant invention, and therefore is expected to have the same properties.
	As to claim 9, Stender discloses oxidizer in an amount of 0.01-10 wt% or 0.1-3 wt%  [0043], which encompasses or overlaps with the cited range.  The large overlap and same purpose, of oxidizing, shows that the cited range is taught with sufficient specificity.
	As to claim 10, Stender discloses an oxidizer such as hydrogen peroxide [0042].
	As to claim 11, Stender discloses a pH adjusting agent such as nitric acid [0055] or potassium hydroxide [0055].
As to claim 13, Stender discloses a combination of water-soluble polymers, including polymethacrylic acid, AMPS [0037].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited combination of polymers in the composition of Stender because Stender lists the species are useful, thus guiding routine experimentation to select the cited polymers to arrive at a useful combination for polishing. 
.

Response to Amendment
	The rejection of the claims over Hwang et al (US 2017/0009353 A1) is withdrawn because Hwang fails to disclose a combination of polyacrylic acid and polystyrene sulfonic acid at an amount of 1-50 ppm, as in the context of amended claim 1.
Claims 1-4, 8-11, 13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al (US 2018/0002571 A1) in view of Shi et al (US 2019/0352535 A1).

Response to Arguments
Applicant's arguments filed January 28, 2021, have been fully considered but they are not persuasive, to the extent they still apply.
	Stender is newly applied to reject the claims.  Stender as modified by Shi teaches the combination of a metal oxide complexing agent and water-soluble polymer, as in the context of claim 1, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713